 In the Matter of FICKETT-BROWN MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA AFFILIATED WITH THE CON-GRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-5492.-Decided July 3, 1943Messrs.Ralph H. PharrandRalph Williams,both of Atlanta,Ga., for the Company.Messrs. R. C. Thomannand C. H.Gillman,both of Atlanta, Ga., forthe Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended petition duly filed by Textile Workers Union ofAmerica, affiliated with the Congress of Industrial Organizations,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Fickett-Brown Manufacturing Company, Atlanta, Georgia, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Paul S. Kuelthau, TrialExaminer.Said hearing was held at Atlanta, Georgia, on June 2,1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.The Company's motion to quashthe notice of hearing is denied for 'reasons hereinafter stated.Allparties were ,afforded the opportunity of filing briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFickett-BrownManufacturing Company, a Georgia corporation,has its principal place of business in Atlanta, Georgia, where it51N.L.R.B.,No.9. FICKETr-BROWN MANUFACTURING COMPANY-35,operates two plants, the only ones involved in this proceeding. and isengaged in the manufacture of mops, brooms, mop yarn, and mopsticks.During the year 1942, the Company purchased for use at itsAtlanta plants substantial amounts of cotton waste, broom corn, andother raw materials, 28 percent of which was obtained from pointsoutside the State of Georgia.During the same period the Companymanufactured at its Atlanta plants finished products in substantialquantities, of which 50 percent was shipped to points outside theState of Georgia.The Company admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Union contends that the appropriate unit should consist of allproduction and maintenance employees at the Company's Mayson andTurner Avenue plant in Atlanta, excluding supervisory, clerical andoffice employees, watchmen, and all employees working at the Com-pany's second plant located on DeKalb Avenue.Although the Com-pany is in agreement with the classifications of employees sought tobe included and excluded by the Union, it urges that the employees ofthe DeKalb Avenue plant should be included within the appropriateunit.The business of the Company was formerly conducted under one roofbut was divided into two separate plants due to necessary expansionand lack of space at the original location.Of the two plants, whichare separated by a distance of approximately 5 miles, the plant locatedon DeKalb Avenue is the smaller and was recently acquired by theCompany to take care of overflow orders which the original plant didnot have the capacity to fill. The Company carries on certain identicalmanufacturing at each of its two plants, the raw materials for whichare obtained from a common source and shipped to the larger plantfor subsequent division with the smaller plant upon the basis of theirrespective needs.Though the larger plant has the facilities for thecomplete manufacture of mops, the smaller plant does not producemop handles but obtains its supply thereof from the larger plant.Ar-ticles finished at the smaller plant are sent to the larger plant for ship-ment and sale under a common trade name together with the productsof the larger plant.540612-44-vol 51--4 36 -DECISION'S OF NATIONAL LABOR RELATIONS BOARDWhile the smaller plant has an overseer or foreman who is in chargeduring the absence of the general superintendent, the latter has juris-diction over both plants, at each of which he spends a certain portionof his time.The Company maintains for both plants a single payroll, office, and bookkeeping department located at the larger plant.In the Matter of TAYLOR FORGE & RIPE WORKSandTAYLOR FORGEsame wage scale, observe the same hours of work, and enjoy the sameworking conditions.Both plants use the same type of machinery re-quiring the same amount of skill.Although employees are not fre-quently interchanged between plants, employees are transferred tem-porarily when needed at one plant or the other.The Union bases its request for a single plant unit entirely upon theextent of union organization.While there is no evidence that unionmembership has actually extended beyond the original plant of theCompany, the union organizer admitted that on at least one occasionhe visited the smaller plant and talked to the employees about joiningthe Union.Because of the similarity of operations and employee functions atthe DeKalb Avenue plant to those at the other plant, the interdepend-ence of both plants as to personnel and management, and the fact thatthe Union has admittedly sought to organize the employees of thisplant as part of its campaign to organize generally the employees ofthe Company, we find that the unit requested by the Union is inappro-priate for the purposes of collective bargaining.' In view of this find-ing, the Company's motion to quash the notice of hearing is deniedsince it raises issues immaterial in the present decision.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petition isinappropriate, as stated in Section III, above, we find that no questionhas arisen concerning the representation of employees of the Companyin an appropriate bargaining unit.ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the Board hereby orders that the petition for investigationand certification of representatives of employees of Fickett-BrownManufacturing Company, Atlanta, Georgia, filed by Textile WorkersUnion, of America, affiliated with the Congress of Industrial Organiza-tions, be, and it hereby is, dismissed.1 SeeMatter of Sears Roebuck andCo.,35 NL.R. B. 1036;Matter of Bakewell Manu-facturingCo., 48 N. L.It.B. 916.